DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1.
Claim 1 contains the limitation “…at a predetermined distance to a center…” in the sixth line of the claim. This is grammatically incorrect, and should read “…at a predetermined distance from a center…”.  
Claim 1 recites “a first elongate plate” and later recites “said first elongated plate” (including the different terms “elongate” and “elongated”). The claim also recites “[a/said] second elongated plate”, so it is recommended that the first recitation of “a first elongate plate” be replaced with --a first elongated plate--, to ensure appropriate consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2018/0313143 A1 – Chang et al., hereinafter Chang in view of PG Pub. US 2017/0275943 A1 – Huang.

Regarding Claim 1:
Chang teaches a curtain assembly (Fig 1) comprising: a scrolling device (Fig 3) having a seat (Fig 3, 40), the seat having a first axle , a second axle and at least one third axle (Fig 3, 38; Paragraph [0052]; Each component among the first reel 20, the second reel 22, the first friction wheel 24, the second friction wheel 26, the first rotor 34, and the second rotor 36 respectively fits around a corresponding cylindrical shaft 38, and is therefore provided on a base 40 in a rotatable manner.), a scrolling spring (Fig 3, 32) including a first end, a second end and a body portion which is formed between the first and second ends (Fig 3, 32; Paragraph [0052]; and two ends of the spiral spring 32 are respectively connected to the first rotor 34 and the second rotor 36. The body portion must inherently be included between the first and second ends, providing the connection between the rotors.), the second end of the scrolling spring located at a predetermined distance to a center thereof (Fig 8, 32; wrapped around 34, here near 34), the first end located at an outside thereof, the first end of the scrolling spring being connected to a first wheel that is mounted to the first axle (Fig 8, 32; wrapped around 34), the body portion of the scrolling spring connecting the first end being wrapped at least one revolution of the first wheel (Fig 8, 32; wrapped around 34), the second end of the scrolling spring connected to a second wheel that is mounted to the second axle (Fig 8, 32, wrapped around 34), the body portion of the scrolling spring connecting the second end being wrapped around the second wheel (Fig 8, 32; wrapped around 34), the scrolling spring being wrapped in an "S" pattern between the first and second wheels, the second end of the scrolling spring being stretched in an opposite direction to a scrolling direction of the scrolling spring when being wrapped to the second wheel (Fig 8, 32, wrapped around 34, extending to and wrapping around 36 in an “S” pattern), a top gear and a bottom gear respectively connected to a top end and a bottom end of the second wheel (Fig 3, 34), and a cord wheel unit (Fig 3, 20 or 22) mounted to the at least one third axle (Fig 3, 38; Paragraph [0052]; Each component among the first reel 20, the second reel 22, the first friction wheel 24, the second friction wheel 26, the first rotor 34, and the second rotor 36 respectively fits around a corresponding cylindrical shaft 38, and is therefore provided on a base 40 in a rotatable manner) and including a cord wheel (Fig 3, 20 or 22), a cord (Fig 3, 18) having a first end thereof wrapped to the cord wheel (Fig 3, 20 or 22), a driving gear (Fig 3, 22a) connected to at least one of a top end and a bottom end of the cord wheel (Fig 3, 20 or 22), the driving gear engaged with one of the top gear and the bottom gear of the second wheel (Fig 4, 34), a second end of the cord (Fig 2, 18) extending through a curtain of the curtain assembly and connected to a bottom rail (Fig 2, 12), when operating the bottom rail, the cord (Fig 4, 18) is operated to rotate the cord wheel (Fig 4, 20 or 22), the driving gear drives one of the top gear and the bottom gear of the second wheel to rotate the second wheel (Fig 4, 34), such that the scrolling spring is wrapped to the second wheel (Fig 4, 34) or the first wheel (Fig 4, 36) (Paragraph [0052]; the second rail 12 is lowered to pull out the lifting cords 18 from the reels 20, 22, or is raised to reel in the lifting cords 18 by the reels 20, 22 due to the rewinding force provided by the spiral spring 32)(Paragraph [0054]; The first rotor 34 and the second rotor 36 are connected through an S-shaped winding of the spiral spring 32, and therefore the numbers of the windings around the first rotor 34 and the second rotor 36 could be changed when the rotors 34, 36 change the rotation directions.).
Chang does not teach the first end of the scrolling spring includes a first elongate plate with a curved and convex side, the second end of the scrolling spring includes a second elongated plate with a curved and concave side; and said first elongated plate and said second elongated plate are different in shape.
However, Huang teaches the first end of the scrolling spring (Fig 2, 20) includes a first elongate plate (Fig 2, 200) with a curved and convex side (the outside diameter when rolled is curved and convex), the second end of the scrolling spring includes a second elongated plate (see annotated fig 2; the second plate of Huang (labelled “another plate” below) is the full width of, and integral to the body of the spring.) with a curved and concave side (the inside diameter when rolled is curved and concave); and said first elongated plate and said second elongated plate are different in shape.  

    PNG
    media_image1.png
    576
    716
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chang with the spring ends (including plates) of Huang. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of the geometries of the spring with regard to compact packaging of the apparatus.
	
Regarding Claim 2:
The combination of Chang and Huang teaches all limitations of claim 1.
Furthermore, Chang teaches a force required for operating the scrolling device and a weight of the curtain applied to the bottom rail respectively are linearly decreased, and substantially equal to each other, so that the curtain is positioned (Paragraph [0054]; The spiral spring 32 is carefully selected through precise measurements to ensure that the pulling force provided by the spiral spring 32 is suitable for the window covering to stop the second rail 12 at a required position.).

Regarding Claim 3:
The combination of Chang and Huang teaches all limitations of claim 2.
Furthermore, Chang teaches a radius of the scrolling spring installed to the scrolling device is linearly increased (Paragraph [0054]; The first rotor 34 and the second rotor 36 are connected through an S-shaped winding of the spiral spring 32, and therefore the numbers of the windings around the first rotor 34 and the second rotor 36 could be changed when the rotors 34, 36 change the rotation directions.).

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific geometries of the elongate plates, relief cuts etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicants argument regarding the difficulty in ascertaining the specific geometry of the second plate of Huang, the supplied views are sufficient to determine that 1) the geometry of the second plate is different from the geometry of the first plate, and 2) that the second plate has a curved and concave side (as noted above, the inside diameter when rolled is curved and concave) (the second plate also has a curved and convex side opposite the concave side by virtue of how flat springs change shape when rolled.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634